DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
The RCE incorporates by reference the after-final amendment dated 12/15/2021. This after-final amendment has therefore been entered as part of the RCE.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Regarding §112(a) written description support claims 2 and 20, Applicant argues that the feature of “DC” is supported:
"DC" is currently recited in claims 2 and 20. Applicant respectfully submits that a person of ordinary skill in the art would understand the specification to provide sufficient written description for this feature. For example, the present application refers to International Publication No. W02006111873 ("the '873 application"), which states:

"In the embodiment of FIGURE 4 the PC interface is connected to the standard lines of a USB connection, including the USB serial data line and the USB DC (power) line shown to the right of dashed line 204." ('873 application, p. 12, lns. 22-26; emphasis added.) 

"The USB DC lines are coupled to 20 power control circuitry 212 which distributes DC power to digital power circuitry 214 and analog power circuitry 216." ('873 application, p. 13, lns. 19-22; emphasis added.) 

Thus, Applicant submits that a person of ordinary skill in the art would understand the recited features of claims 2 and 20 to have sufficient written description.

This is not found to be persuasive. The grounds of rejection previously raised is not that DC per se is not supported. The grounds of rejection was based on the limitations of “the plurality of transmitters are configured to operate in a voltage range of up to 50 volts DC”. Further, it is unclear as to why Applicant has pointed to USB for alleged support in the first place because USB itself doesn’t go up to 50 volts.
Otherwise, it is not proper to rely on the contents/subject matter of WO 2006/111873 A2 not already disclosed in the present Application itself for §112(a) written description support because the disclosure of the present Application does not state that WO 2006/111873 A2 (let alone the aforementioned portions thereof) is incorporated by reference into the present Application.
Applicant argues that the prior art of record does not teach or suggest claim 1 as currently amended with particulate emphasis on the following limitations:
"a plurality of transmitters coupled to elements of the array transducer, wherein the plurality of transmitters are configured to operate in a first operational voltage range",
"wherein the plurality of transmitters and the plurality of amplifiers are located on an analog integrated circuit fabricated with a first feature size suitable for the first operational voltage range
"wherein the low power ADCs and the digital beamforming circuitry are located on a digital integrated circuit configured to operate in a second operational voltage range and fabricated with a second feature size suitable for the second operational voltage range"
In particular, Applicant argues: 
For example, while Phelps mentions "operation from 60 to 100 volts peak" and "[o]ther peak voltage...such as greater or lesser voltages" with respect to "analog frontend ASIC 14 includ[ing] an integrated transmit pulser 3" (see Phelps,  ¶ 0022), there is no disclosure or suggestion of the operational voltage of the frontend digital ASIC 16. It necessarily follows that Phelps does not disclose or suggest a second feature size suitable for the second operational voltage range of the frontend digital ASIC 16. McIlvaine, de Streel, and Roa do not affect this deficiency. Accordingly, Phelps, McIlvaine, de Streel, and Roa, even when combined, do not disclose or suggest all of the features of amended independent claim 1. A prima facie case of obviousness has therefore not been established with respect to amended independent claim 1. Applicant requests that the § 103 rejection of claim 1 be withdrawn.

Applicant’s argument is not found to be persuasive. Applicant’s logic that a lack of disclosure of the operational voltage of the frontend digital ASIC 16 necessarily means that Phelps does not disclose or suggest that the frontend digital ASIC 16 has a second feature size suitable for the second operational voltage range of the frontend digital ASIC 16 does not make at all sense. 
MPEP 2121 Prior Art; General Level of Operability Required to Make a Prima Facie Case recites in part:
I.    PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:

"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."

In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.

Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).

See also MPEP § 716.07.

As discussed in MPEP 2121, the prior art is presumed to be operable. In this sense, the ordinarily skilled artisan would have understood that the invention of Phelps (including its component parts such as the frontend digital ASIC 16) works properly. Therefore, it is understood that the feature size of the frontend digital ASIC 16 in Phelps is suitable for the operational voltage of the frontend digital ASIC 16 (i.e., using the claim terms, the second feature size is suitable for the second operational voltage range). Otherwise, if (for argument’s sake) the second feature size was unsuitable for the second operational voltage, this would mean that the frontend digital ASIC 16 would not be able to operate properly rending the invention of Phelps inoperable, which would be contrary to the presumption of operability as discussed in MPEP 2121. If this is what Applicant is trying to argue then the burden is on the Applicant to prove that the invention of Phelps (including its component parts such as the frontend digital ASIC 16) is inoperable.
The same can be said for the limitation of the first feature size being suitable for the first operational voltage range.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 20 has been added to recite that the first operational voltage range1  (i.e., the operation voltage range that the plurality of transmitters are configured to operate in) is up to 50 volts DC. This limitation was previously recited in claim 1 (see claim set dated 7/1/2021). Regarding the voltage of the analog integrated circuits/transmitters, the Specification recites the following:
“An operational voltage range of the analog integrated circuits often can be a higher voltage range, such as up to 50 or even 100 Volt, compared to an operational voltage range of the digital integrated circuits being a lower voltage range, such as up to 5 to 20 Volt.” (¶ [0011] of the published application).
“In some embodiments, the plurality of transmitters are operable in a voltage range of up to 50 volts and, preferably, up to 100 volts.” (¶ [0018] of the published application).
“The high power transmitters may be operating at voltages as high as 50 to 100 Volt. Following the transmission of the waveform into the subject, the T/R switch 306 is set to the alternate position so that the electrical signals transduced in response to received acoustic echoes are coupled to the input of a preamplifier 68 (also referred to as a preamplifying amplifier).” (¶ [0043] of the published application).
The while the Specification does broadly disclose 50 volts per se, there is no evidence of record that the aforementioned recitations of 50 volts in the Specification (within the context of the transmitters) is necessarily in DC voltage instead of, for example, AC voltage (e.g., peak voltage, peak-to-peak voltage, or RMS voltage); or vice versa.
The same is applicable to claim 2 (which depends on claim 20) which similarly recites that “the first operational voltage is up to 100 volts DC”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps et al., US 2007/0016023 A1 (hereinafter “Phelps”), as evidenced by McIlvaine, “Market Focus: Analog/mixed-signal” (see IDS dated 2/28/2019) (hereinafter “McIlvaine”).
Regarding claim 1, Phelps discloses an ultrasound probe (collectively the transducer 12, analog front end ASIC 14, and digital frontend ASIC 16, Fig. 1, ¶ [0023]) comprising:
an array transducer (transducer 12, Fig. 1) adapted to scan a target region
a digital beamformer (collectively the analog frontend ASIC 14 and the digital frontend ASIC 16, Fig. 1) adapted to control elements of the array transducer (¶ [0021] and [0043]), wherein the digital beamformer comprises
an analog integrated circuit (analog frontend ASIC 14, Fig. 1; ¶ [0019]) fabricated with a first feature size (0.13 micron ¶ [0024]), wherein the analog integrated circuit has located thereon:
a plurality of transmitters (integrated transmit pulsers 32, Fig. 1; ¶ [0022]) coupled to the elements of the array transducer configured to operate in a first operational voltage range (60-100 volts peak, ¶ [0022]
a plurality of amplifiers (preamplifiers 36 and time or depth gain control amplifier 38, Fig. 1; ¶ [0024]) coupled to the elements of the array transducer and adapted to receive analog echo signals from the elements of the array transducer during a receive period (¶ [0022]), said amplifiers being arranged to provide a plurality of amplified analog echo signals (¶ [0022]);
a digital integrated circuit (digital frontend ASIC 16, Fig. 1) configured to operate in a second operational voltage range (implied since it is a digital circuit so it must operate at some voltage or range thereof) fabricated with a second feature size (90 nm, ¶ [0027]), wherein the first feature size is larger than the second feature size (130 microns is larger than 90 nm), wherein the digital integrated circuit has located thereon:
low power ADCs (analog-to-digital converters 50, Fig. 1; ¶ [0025]) coupled to the plurality of amplifiers and adapted to receive the amplified analog echo signals and convert them to digital echo data (¶ [0025]); and
digital beamforming (receive beamformer 52, Fig. 1; ¶ [0025]) circuitry coupled to the low power ADCs to produce digital beamformed echo signals (¶ [0025]),
Regarding the limitations of the first and second feature sizes being suitable for the first and second operational voltage ranges respectively:
MPEP 2121 Prior Art; General Level of Operability Required to Make a Prima Facie Case recites in part:
I.    PRIOR ART IS PRESUMED TO BE OPERABLE/ENABLING

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:

"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement."

In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559.

Where a reference appears to not be enabling on its face, however, an applicant may successfully challenge the cited prior art for lack of enablement by argument without supporting evidence. In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013).

See also MPEP § 716.07.

As discussed in MPEP 2121, the prior art is presumed to be operable. Therefore, it is presumed that the first and second feature sizes are suitable for the first and second operational voltage ranges respectively.
Further, regarding the limitation of “the second operational voltage is below the first operational voltage range:
Although Phelps does not does not explicitly disclose that the operational voltage of the digital ASIC 16 is below the operational voltage of the analog ASIC 14, the examiner takes OFFICIAL NOTICE that the operational voltage of the digital ASIC 16 is indeed below the operational voltage of the analog ASIC 14 because of the following evidence:
the feature size of the digital ASIC 16 is smaller than the feature size of the analog ASIC 14 as discussed above (90 nm is smaller than 0.13 microns)
smaller feature size means the voltage has to be less (“Analog design rules have held at around 0.35- and 0.25-micron processes, while digital is at a 0.18-micron and even 0.13-micron level. Combining these on a single chip involves a complex process. As line geometries get smaller, the voltage is reduced, so it becomes tougher to implement mixed-signal technology. A 0.18-micron process can support 3.3V, but it can't support 5V.” McIlvaine).

Regarding claim 4, the analog integrated circuit (analog frontend ASIC 14) is an analog ASIC as discussed above regarding claim 1.

Regarding claim 5, Phelps further discloses a plurality of T/R switches (34, Fig. 1) each coupled to a respective one of the plurality of transmitters and a respective one of the plurality of amplifiers (¶ [0022]).

Regarding claims 12 and 18, the digital integrated circuit (digital front end ASIC 16) is an ASIC (as discussed above regarding claim 1), which reads on an integrated circuit package, comprising a multi-chip module containing the low power ADCs and the digital beamforming circuitry of the digital beamformer because the low power ADCs (analog-to-digital converters 50) and the digital beamforming circuitry (receive beamformer 52) are part of the digital integrated circuit and therefore can be considered chip modules thereof.

claim 13, since the digital integrated circuit is a digital ASIC package of the digital beamformer as discussed above regarding claim 1, the lower power ADCs and the digital beamforming circuitry are located on a same silicon die of the digital ASIC package (i.e., the silicon die of the digital front end ASIC 16) of the digital beamformer.

Regarding claim 17, a power supply integrated circuit as part of ASIC 16 is implied from: “The components of the digital frontend ASIC 16 are operable in response to various clock speeds for reducing power consumption depending on need. Different components within the digital ASIC 16 may be turned off while not in use or as a function of the type of system for which the ASIC 16 is being used. For example, about 9 watts, but greater or lesser wattage may be provided, are dissipated by operating all of the components of the digital frontend ASIC 16.” (¶ [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Phelps as evidenced by McIlvaine in view of Roa et al., “Front-end for Handheld Ultrasound Imaging” 2014 IEEE Biomedical Circuits and Systems Conference (BioCAS) Proceedings. Oct. 22-24, 2014. Lausanne, Switzerland. IEEE (hereinafter “Roa”).
Regarding claim 16, although Phelps teaches a backend ASIC 18 coupled to the digital integrated circuit (digital frontend ASIC 16), but Phelps does not teach that this integrated circuit is an FPGA in particular.
Roa teaches an FPGA backend (see Fig. 1). The ordinarily skilled artisan would have recognized that FPGAs allow for hardware level on-the-fly modifications, customizations, and/or adjustments to the backend which is especially advantageous for prototyping.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the backend AISC of the Phelps invention to be an FPGA in particular, as taught by Roa; and the ordinarily skilled artisan would have been motivated to make this modification in order to allow for on-the-fly modifications/customizations/adjustments to the backend on a hardware level which is especially advantageous for prototyping.

Claims 2, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps in view of McIlvaine, de Streel et al., "A 65nm 1V to 0.5V Linear Regulator with Ultra Low Quiescent Current for Mixed-Signal ULV SoCs" 2014 IEEE Faible Tension Faible Consommation. May 4-6, 2014. Monaco, Monaco. IEEE (hereinafter “de Streel”) and Roa.
Regarding claims 19 and 20, Phelps discloses the invention of claim 1 as discussed above. 
Phelps does not explicitly disclose the transmitters are configured to operate in a voltage range of up to 50 volts DC. Phelps does however disclose a range of 60-100 volts peak (¶ [0022]). The transmitters 32 are shown in the drawings as triangles and therefore understood to be amplifiers. The ordinarily skilled artisan would have recognized that output voltage of amplifiers is limited in part by the DC voltage that powers the amplifier; e.g., in the case of an integrated circuit amplifier such as in Phelps, an amplifier cannot itself output a positive or negative peak voltage that exceeds the positive or negative DC voltages that power the amplifier (V+ and V-; often called +VCC and -VCC) due to positive or negative saturation respectively. Considering an output of 60 volts peak as taught by Phelps (¶ [0022]), the ordinarily skilled artisan thus would have therefore understood that the transmitters 32 of Phelps must have been configured to operate at least up to ±60 volts DC, if not higher; i.e., transmitters 32 is configured to operate up to ±X volts (i.e., configured to operate in the range of -X to +X), wherein X ≥ 60 volts DC. It is noted that this overlaps with the claimed range of “the first operational voltage range is up to 50 volts DC” because the claimed range of “up to 50” covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point of +50 volts DC and (in the negative case) of presumably a start point of zero to a negative end point of -50 volts DC (i.e., a combined range of -50 to +50), while the prior art range covers the numerical range (in the positive case) of 
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, Phelp implicitly discloses a range that overlaps with the claimed range as discussed above; otherwise, Phelps further teaches that “[o]ther peak voltage may be provided, such as greater or lesser voltages.” (¶ [0022]) which implicitly means that the operating voltage range may accordingly be wider or skinnier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Phelps invention such that the first operational voltage range is up to 50 volts DC because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order use an appropriate voltage for ultrasound transmission.

Phelps does not disclose that the first feature size is equal to or larger than 0.18 μm; rather, Phelps discloses the first feature size is of 0.13 micron2.
McIlvaine teaches feature size of 0.25-0.35 micron for analog design which overlaps with the claimed range of “equal to or larger than 0.18 μm”:
Analog design rules have held at around 0.35- and 0.25-micron processes, while digital is at a 0.18-micron and even 0.13-micron level. Combining these on a single chip involves a complex process. As line geometries get smaller, the voltage is reduced, so it becomes tougher to implement mixed-signal technology. A 0.18-micron process can support 3.3V, but it can't support 5V.

It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the first feature size is equal to or larger than 0.18 μm because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order to support higher voltages on analog integrated circuit (14) of the Phelps invention.

Phelps does not disclose that the second feature size is equal to or smaller than 65 nm and that the second operational voltage is 1 volt DC or less.
De Streel teaches a mixed signal (i.e., analog and digital) integrated circuit that has a feature size of 65 nm and an operational voltage of 0.5 volts DC (VDD = 0.5 V) which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the second feature size is equal to or smaller than 65 nm and the second operational voltage range is 1 volt DC or less because the claimed ranges overlap the ranges disclosed in the prior art. The ordinarily skilled artisan would 

Phelps does not disclose that the power consumption of the digital beamformer (which is an analog/digital frontend) is not greater than 3 W; rather, Phelps discloses the power consumption of the analog frontend is 50 mW per channel (¶ [0025]) and the power consumption of the digital frontend is about 9 W, “but greater or lesser wattage may be provided” ( ¶ [0026]).
On the other hand, the modifications discussed above would reduce the power consumption by reducing the second feature size and the operational voltage of the digital integrated circuit as discussed above.
Roa teaches frontend integrated circuit (AFE) comprising an analog portion (LNA, TGC, AAF, Fig. 1) and a digital portion (ADC, ΣD Modulator, CIC, FIR, Ser, MUX, LCDS Driver, Fig. 1). Roa further teaches that the power consumption per channel is 38.6 mW which “represents about 3x lower consumption compared to reported works” (see Abstract).
It would have been obvious to one having ordinary skill in the art to further modify the invention of Phelps such that the power consumption of the frontend (i.e., the digital beamformer of Phelps) has a power consumption of 38.6 mW per channel, as taught by Roa; and the ordinarily skilled artisan would have been motivated to make this modification in order to reduce the power consumption of the digital beamformer.
In making the aforementioned modification (i.e., 38.6 mW per channel), a 16 channel frontend (such as taught in Phelps as discussed above) would therefore have a total power consumption of 617.6 mW.

Regarding claim 2, Phelps does not explicitly disclose that the first operational voltage range is up to 100 volts DC. Phelps does however disclose a range of 60-100 volts peak (¶ [0022]). The transmitters 32 are shown in the drawings as triangles and therefore understood to be amplifiers. The ordinarily skilled artisan would have recognized that output voltage of amplifiers is limited in part by the DC voltage that powers the amplifier; e.g., in the case of an integrated circuit amplifier such as in the Phelps, an amplifier cannot itself output a positive or negative peak voltage that exceeds the positive or negative DC voltages that power the amplifier (V+ and V-; often called +VCC and -VCC) due to positive or negative saturation respectively. Considering an output of 100 volts peak as taught by Phelps (¶ [0022]), the ordinarily skilled artisan thus would have therefore understood that the transmitters 32 of Phelps must have been configured to operate up to ±100 volts DC, if not higher; i.e., transmitters 32 is configured to operate up to ±X volts (i.e., configured to operate in the range of -X to +X), wherein X ≥ 100 volts DC. It is noted that this at least overlaps with (if not reads on) the claimed range of “operable in a voltage range of up to 100 volts DC” because the claimed range of “up to 100” covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point of +100 volts DC and (in the negative case) of presumably a start point of zero to a negative end point of -100 volts DC (i.e., a combined range of -100 to +100), while the prior art range covers the numerical range (in the positive case) of presumably a start point of zero to a positive end point (wherein the positive end point is least +100 volts DC; i.e., the positive end point ≥ +100 volts DC) and (in the negative case) of presumably a start point of zero to a negative end point (wherein the negative end point is at least -100 volts DC; i.e., the 
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, Phelp implicitly discloses a range that overlaps with the claimed range as discussed above; otherwise, Phelps further teaches that “[o]ther peak voltage may be provided, such as greater or lesser voltages.” (¶ [0022]) which implicitly means that the operating voltage range may accordingly be wider or skinnier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Phelps invention such that first operational voltage range is up to 100 volts DC because the claimed range overlaps with the disclosed range. The ordinarily skilled artisan would have been motivated to make this modification in order use an appropriate voltage for ultrasound transmission.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the operation voltage range that the plurality of transmitters are configured to operate in (see claim 1 which claim 20 depends on)
        2 1 micron = 1 μm; therefore, 0.13 micron = 0.13 μm which is less than 0.18 μm.